In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-452 CR

____________________


CALVIN LEE COOPER, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 82712




MEMORANDUM OPINION
	Calvin Lee Cooper, Jr., was convicted and sentenced on an indictment for attempted
capital murder.  Cooper filed a notice of appeal on October 10, 2005.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On October 18, 2005, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not
identified any issues that distinctly relate to punishment rather than to the decision to
adjudicate, and the record has not been supplemented with an amended certification. 
Because a certification that shows the defendant has the right of appeal has not been made
part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								        CHARLES KREGER
									        Justice

Opinion Delivered December 7, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.